Area code zone DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An amendment was filed by Applicant on August 15, 2022 and is acknowledged. The amendment of the specification and drawing are entered.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. John P. Fonder (60557) on August 26, 2022. 
The application has been amended as follows: 
Claim 2 line 2, following on, delete “the”; Replace with –a--.
Claim 8 lines 2-3, following second, delete “final”.
Claim 12 line 2, following to, delete “the”; Replace with –a--.
Allowable Subject Matter
Claims 1-16 are allowed.
The following is an Examiner's statement of reasons for allowance: 
The closest prior art is Schmauder US. Publication (2004/0200252), disclose a bending machine for bending rod-shaped or tubular workpieces with a bending tool, a bending head, a bending disk with bending groove, slide rails with molding grooves and a pivotably mounted, 
however It is in the opinion of the Examiner that the art of record neither anticipates nor render obvious the limitation of,
“…wherein the first slide rail is secured to a first support part and the second slide rail is secured to a second support part, with the two support parts being mounted mirror-inverted to one another at ends of the two-arm lever, wherein each slide rail is configured to laterally support the workpiece is adjustable between a starting position, in which the slide rail does not rest against the workpiece, and an engagement position, in which the slide rail contacts the workpiece, wherein, in the first pivot position of the lever, the first slide rail is in the engagement position and rests laterally against the workpiece received in the bending groove on the first side of the axis and, in the second pivot position of the lever, the second slide rail is in the engagement position and rests laterally against the workpiece received in the bending groove on the second side of the axis.”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Smith Oberto BAPTHELUS whose telephone number is 408-918-7602.  The examiner can normally be reached on Monday to Friday 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley SELF can be reached on 571-272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

August 26, 2021

/Smith Oberto BAPTHELUS/Examiner, Art Unit 3725                                                                                                                                                                                                        

/JESSICA CAHILL/Primary Examiner, Art Unit 3753